DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7-11 of the response, filed 10/25/2021, with respect to the rejection(s) of claims 1-2, 4-8, 11-15, and 17-20 under 35 U.S.C. § 103 as being unpatentable over U.S. Publication No. 2017/0229317 (“Shen”) in view of U.S. Publication No. 2018/0068852 (“Cottle”)/ the rejection(s) of claim 17-20 under 35 U.S.C. 103 as being unpatentable over Shen et al (US 2017/0229317) in view of Cottle et al (US 2018/0068852) ( particularly the argument that the cited portions of the proposed Shen-Cottle combination do not disclose, teach, or suggest the features of: patterning, using the patterned resist layer as an etch mask, the mask layer to form a feature from the mask layer and subsequently smoothing 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-5, 6, 8, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemani et al (US 2015/0380215)
  Nemani discloses a method of forming a semiconductor device, the method comprising:
forming a patterned resist layer 306 over a layer 304/a mask layer using an extreme ultraviolet (EUV) lithography process, the hard mask layer being disposed over a substrate ( page 3, para 0031, fig. 3B)
 patterning, using the patterned resist layer 306 as an etch mask, the layer 304/a mask layer to form exposed portion/a feature from the layer 304/mask layer ( page 3, para 0034, page 4, para 0037, figs 3B-3C, 3C1)
 subsequently smoothing the feature formed from the mask layer 304 by forming, using a first atomic layer etch step, a modified portion 308/first layer by converting a first portion of the feature formed from the layer 304/ mask layer (page 3, para 0034, page 4, para 0038, 0042, figs. 2, 3C, 3C2), and plasma etching/removing, using a second atomic layer etch step, the modified portion 308/first layer (page 4, para 0039-0040, figs. 2, 3C-3D)
  Regarding claim 2, Nemani discloses that patterning the layer 304/mask layer comprises performing a plasma etch to remove the patterned resist layer 356 and one intervening layer between the patterned resist layer and the mask layer 354 ( page 4, para 0038, fig. 3C1)
  Regarding claim 3, Nemani discloses that the removal process is repeated until complete trenches 310 are formed entirely through the layer 304/mask layer on the substrate 302 (page 4, para 0045, fig. 3E), which reads on patterning a layer of the substrate using the smoothed feature formed from the mask layer.
Regarding claim 4, Nemani discloses that forming the modified portion 308/first layer

Regarding claim 5, Nemani discloses using a second atomic layer etch step, the modified portion 308/first layer expanding on all directions (page 4, para 0039-0040, figs. 2, 3B-3C), which reads on forming the first layer comprises performing an isotropic process
Regarding claim 6, Nemani discloses forming the modified portion 308/first layer to a first thickness (a height) along a vertical/first dimension of the layer 304/ mask layer and to a second thickness (a width) along a horizontal/second dimension of the mask layer 304, the first thickness being different than the second thickness, wherein the first dimension is measured along a first direction parallel to a surface normal to a major surface of the substrate, and wherein the second dimension is measured along a second direction orthogonal to the first direction, wherein the first thickness ( a height) is less than the second thickness ( a width) ( fig. 3C)
Regarding claim 8, fig. 3D of Nemani shows that the second atomic layer etch step removes the modified portion 308/the first layer without removing/etching the mask layer 304, which reads on the first layer has a faster removal rate than the hard mask layer using the second atomic layer etch step.
Regarding claim 11, Nemani discloses forming the modified portion 308/first layer by converting the first portion of the mask layer 304 and removing the modified portion 308/first layer reduces a thickness /a critical dimension of the mask layer 304 ( page 4, para 0039, figs 3C-3D)
Claim(s) 17-18, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemani et al (US 2015/0380215)
   Nemani discloses a method of forming a semiconductor device, the method comprising:
forming a patterned resist layer 306 over a layer 304/a mask layer using a lithography process, the hard mask layer being disposed over a substrate ( page 3, para 0031, fig. 3B)
 patterning, using the patterned resist layer 306 as an etch mask, the layer 304/a mask layer to form exposed portion/a feature from the layer 304/mask layer ( page 3, para 0034, page 4, 0037, figs 3B-3C, 3C1)
 subsequently performing a cyclic process to modify the feature formed from the layer 304/ mask layer ( page 4-5, para 0044-0046, fig. 2), the cyclic process comprising:
 forming, using a first atomic layer etch step, a modified portion 308/first layer by converting a first portion of the feature formed from the layer 304/ mask layer (page 3, para 0034, page 4, para 0038, 0042, figs. 2, 3C, 3C2), and plasma etching/removing, using a second atomic layer etch step, the modified portion 308/first layer (page 4, para 0039-0040, figs. 2, 3C-3D)
Regarding claim 18, Nemani discloses repeating the processes/performing the cyclic process a predetermined number of times (page 4, para 0044-0045)
Regarding claim 19, Nemani discloses performing the cyclic process until a trench 310/a feature formed from the layer 304/ mask layer has a predetermined dimension, wherein the predetermined dimension comprises: a height of the trench/feature; a width of the trench/feature (pages 4-5, para 0045-0046, figs 3D-3E)
Regarding claim 20, Nemani discloses forming the modified portion 308/first layer by converting the first portion of the mask layer 304 and removing the modified portion 308/first 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

             Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nemani et al (US 2015/0380215) as applied to claim(s) 1-5, 6, 8, 11 above and further in view of Nemani et al (US 2014/0120726)
      The features of claim 1 are set forth in paragraph 4 above. Unlike the instant claimed invention as per claim 9, Nemani (215) fails to specifically disclose the limitation of wherein removing the first layer comprises performing a wet etch to remove the first layer
   Nemani (726) discloses a method of patterning a low-k dielectric layer comprises a step of removing a passivation layer/a modified layer by HF/a wet etch (page 5, para 0051, 0053)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nemani (215)’s method by removing the first layer
using conventional diluted clean HF/a wet etch to remove any remain portions of the first layer as taught in Nemani (726) ( page 5, para 0051)

Allowable Subject Matter
Claims 7, 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
    The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 7, the cited prior art of record fails to disclose or render obvious a method comprise the limitation of wherein forming the first layer comprises forming the first layer to a first thickness along a first dimension of the mask layer and to a second thickness along a second dimension of the mask layer, the first thickness being different than the second thickness, wherein the first dimension is measured along a first direction parallel to a surface normal to a major surface of the substrate, and wherein the second dimension is measured along a second direction orthogonal to the first direction, wherein the first thickness is greater than the second thickness, in combination with the rest of the limitations of claim 7
  Claims 12-15, 21 allowed. The reason for allowance of dependent claim 10 and independent claim 12 (previously claim 16) was stated in the office action dated 03/15/2021

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713